EXHIBIT 10.21

 

THERASENSE, INC.

 

AMENDED AND RESTATED CHANGE OF CONTROL

 

SEVERANCE AGREEMENT

 

This Amended and Restated Change of Control Severance Agreement (the
“Agreement”) is made and entered into effective as of             , 2003 (the
“Effective Date”), by and between                                  (the
“Employee”) and TheraSense, Inc., a Delaware corporation (the “Company”).
Certain capitalized terms used in this Agreement are defined in Section 1 below.

 

R E C I T A L S

 

A. It is expected that the Company from time to time will consider the
possibility of a Change of Control. The Board of Directors of the as Company
(the “Board”) recognizes that such consideration can be a distraction to the
Employee and can cause the Employee to consider alternative employment
opportunities.

 

B. The Board believes that it is in the best interests of the Company and its
stockholders to provide the Employee with an incentive to continue his
employment and to maximize the value of the Company upon a Change of Control for
the benefit of its stockholders.

 

C. In order to provide the Employee with enhanced financial security and
sufficient encouragement to remain with the Company, the Board believes that it
is imperative to provide the Employee with certain benefits upon a Change of
Control and upon the Employee’s termination of employment following a Change of
Control.

 

D. The Employee and the Company have entered into a Change of Control Agreement,
dated              (the “Original Change of Control Agreement”).

 

AGREEMENT

 

In consideration of the mutual covenants herein contained and the continued
employment of Employee by the Company, the parties hereby amend and restate the
Original Change of Control Agreement in its entirety as follows:

 

1. Definition of Terms. The following terms referred to in this Agreement shall
have the following meanings:

 

(a) Cause. “Cause” shall mean (i) any act of personal dishonesty taken by the
Employee in connection with his responsibilities as an employee which is
intended to result in substantial personal enrichment of the Employee, (ii)
Employee’s conviction of a felony which the Board reasonably believes has had or
will have a material detrimental effect on the Company’s reputation or business,
(iii) a willful act by the Employee which constitutes misconduct and is
injurious to the Company, or (iv) continued willful violations by the Employee
of the Employee’s obligations to the Company after there has been delivered to
the Employee a written demand for performance from the Company which describes
the basis for the Company’s belief that the Employee has not substantially
performed his duties.



--------------------------------------------------------------------------------

(b) Change of Control. “Change of Control” shall mean the occurrence of any of
the following events:

 

(i) the signing of an agreement by the Company and another entity relating to a
merger or consolidation of the Company with the other entity, other than a
merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation;

 

(ii) the approval by the stockholders of the Company of a plan of complete
liquidation of the Company or the signing of an agreement by the Company and
another entity relating to the sale or disposition by the Company of all or
substantially all of the Company’s assets to the other entity;

 

(iii) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) becoming the “beneficial owner” (as
defined in Rule 13d-3 under said Act), directly or indirectly, of securities of
the Company representing 50% or more of the total voting power represented by
the Company’s then outstanding voting securities; or

 

(iv) a change in the composition of the Board, as a result of which fewer than a
majority of the directors are Incumbent Directors. “Incumbent Directors” shall
mean directors who either (A) are directors of the Company as of the date
hereof, or (B) are elected, or nominated for election, to the Board with the
affirmative votes of at least a majority of those directors whose election or
nomination was not in connection with any transactions described in subsections
(i), (ii), or (iii) or in connection with an actual or threatened proxy contest
relating to the election of directors of the Company.

 

(c) Involuntary Termination. “Involuntary Termination” shall mean (i) without
the Employee’s express written consent, a significant reduction of the
Employee’s duties, position or responsibilities relative to the Employee’s
duties, position or responsibilities in effect immediately prior to such
reduction, or the removal of the Employee from such position, duties and
responsibilities; provided, however, that a reduction in duties, position or
responsibilities solely by virtue of the Company being acquired and made part of
a larger entity (as, for example, when the Chief Financial Officer of the
Company remains as such following a Change of Control but is not made the Chief
Financial Officer of the acquiring corporation) shall not constitute an
“Involuntary Termination;” (ii) without the Employee’s express written consent,
a substantial reduction, without good business reasons, of the facilities and
perquisites (including office space and location) available to the Employee
immediately prior to such reduction; (iii) without the Employee’s express
written consent, a reduction by the Company of the Employee’s base salary as in
effect immediately prior to such reduction; (iv) without the Employee’s express
written consent, a material reduction by the Company in the kind or level of
employee benefits (including cash and stock bonus plans) to

 

-2-



--------------------------------------------------------------------------------

which the Employee is entitled immediately prior to such reduction with the
result that the Employee’s overall benefits package is significantly reduced;
(v) without the Employee’s express written consent, the relocation of the
Employee to a facility or a location which increases Employee’s one-way commute
from Employee’s residence at the time of the Change of Control by more than
thirty (30) miles; (vi) any purported termination of the Employee by the Company
which is not effected for Cause; or (vii) the failure of the Company to obtain
the assumption of this Agreement by any successors contemplated in Section 6
below.

 

(d) Options. “Options” shall mean all options to purchase shares of the
Company’s Common Stock previously granted by Company to Employee under the
Company’s incentive stock plans and all options to purchase shares of the
Company’s Common Stock that are granted by Company to Employee after the date
hereof and prior to the date of a Change of Control, if any, under the Company’s
equity incentive plans as may be in effect from time to time.

 

(e) Purchased Stock. “Purchased Stock” shall mean all shares of the Company’s
Common Stock purchased by Employee from the Company (whether purchased prior to
or after the date hereof) prior to the date of a Change of Control that are
subject to a right of repurchase in favor of the Company (or its successor),
which right lapses over time based on continued employment by or services to the
Company (or its successor).

 

(f) Termination Date. “Termination Date” shall mean the effective date of any
notice of termination delivered by one party to the other hereunder.

 

(g) Change of Control Effective Date. “Change of Control Effective Date” shall
mean the effective date of a Change of Control described in Section 1(b)(iii)
and Section 1(b)(iv) and shall mean the effective date of the transaction
approved by stockholders and described in Section 1(b)(i) and Section 1(b)(ii).

 

2. Term of Agreement. This Agreement shall terminate upon the date that all
obligations of the parties hereto under this Agreement have been satisfied or,
if earlier, on the date, prior to a Change of Control, Employee is no longer
employed by the Company.

 

3. At-Will Employment. The Company and the Employee acknowledge that the
Employee’s employment is and shall continue to be at-will, as defined under
applicable law. If the Employee’s employment terminates for any reason, the
Employee shall not be entitled to any payments, benefits, damages, awards or
compensation other than as provided by this Agreement, or as may otherwise be
established under the Company’s then existing employee benefit plans or policies
at the time of termination.

 

4. Change of Control and Severance Benefits.

 

(a) Accelerated Vesting Upon a Change of Control. Upon the Change of Control
Effective Date, seventy five percent (75%) of the then unvested Options granted
by the Company to the Employee prior to the Change of Control shall become fully
vested and exercisable as of the Change of Control Effective Date and all
Purchased Stock that was purchased prior to the Change of Control shall have
such right of repurchase lapse with respect to seventy five percent (75%) of the

 

-3-



--------------------------------------------------------------------------------

then unvested shares of Purchased Stock as of the Change of Control Effective
Date. The remaining unvested Options granted by the Company to Employee and the
remaining unvested shares of Purchase Stock shall continue to vest at the same
rate following the Change of Control Effective Date as prior to such date, based
on Employee’s continued employment by or services to the Company (or its
successor).

 

(b) Termination Following A Change of Control. If the Employee’s employment with
the Company terminates as a result of an Involuntary Termination at any time
after a Change of Control and prior to the twelve-month anniversary of the
Change of Control Effective Date, the Employee shall be entitled to the
following benefits:

 

(i) All unvested Options granted by the Company to the Employee prior to the
Change of Control shall become fully vested and exercisable effective as of the
Termination Date and all Purchased Stock that was purchased prior to the Change
of Control shall have such right of repurchase lapse effective as of the
Termination Date.

 

(ii) The Company shall pay to the Employee a lump sum payment equal to one (1)
times the Employee’s then current base salary, subject to the Employee’s
execution of a general release of claims against the Company in a form
satisfactory to the Company.

 

(iii) The Company shall make a lump sum cash payment to the Employee in an
amount such that, after payment by the Employee of all applicable taxes thereon,
the Employee retains an amount that will enable the Employee to purchase health
care coverage pursuant to COBRA (or for comparable coverage in the event COBRA
coverage is no longer available) substantially similar to the coverage the
Employee received immediately prior to such termination for a period of twelve
(12) months, subject to the Employee’s execution of a general release of claims
against the Company in a form satisfactory to the Company.

 

(c) Other Terminations.

 

(i) If Employee’s employment with the Company is terminated, other than as a
result of an Involuntary Termination, following a Change of Control but prior to
the Change of Control Effective Date, then Employee shall not be entitled to the
benefit of Section 4(a) or Section 4(b) of this Agreement.

 

(ii) If the Employee’s employment with the Company terminates, other than as a
result of an Involuntary Termination, following the Change of Control Effective
Date, then the Employee shall only be entitled to the benefit of Section 4(a) of
this Agreement.

 

-4-



--------------------------------------------------------------------------------

5. Limitation on Payments. In the event it shall be determined that any
compensation by or benefit from the Company to the Employee or for the
Employee’s benefit, whether pursuant to the terms of this Agreement or otherwise
(collectively, the “Payments”), (i) constitute “parachute payments” within the
meaning of Section 280G of the Internal Revenue Code of 1986, as amended (the
“Code”), and (ii) would be subject to the excise tax imposed by Section 4999 of
the Code (the “Excise Tax”), then Employee’s benefits under this Agreement shall
be either:

 

(a) delivered in full, or

 

(b) delivered as to such lesser extent which would result in no portion of such
benefits being subject to the Excise Tax,

 

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the Excise Tax, results in the receipt by
Employee on an after-tax basis of the greatest amount of benefits,
notwithstanding that all or some portion of such benefits may be taxable under
Section 4999 of the Code.

 

Unless the Company and the Employee otherwise agree in writing, any
determination required under this Section shall be made in writing by the
Company’s independent public accountants (the “Accountants”), whose
determination shall be conclusive and binding upon the Employee and the Company
for all purposes. For purposes of making the calculations required by this
Section, the Accountants may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code. The Company and the Employee shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this Section. The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section.

 

6. Successors.

 

(a) Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, lease, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
shall assume the Company’s obligations under this Agreement and agree expressly
to perform the Company’s obligations under this Agreement in the same manner and
to the same extent as the Company would be required to perform such obligations
in the absence of a succession. For all purposes under this Agreement, the term
“Company” shall include any successor to the Company’s business and/or assets
which executes and delivers the assumption agreement described in this
subsection (a) or which becomes bound by the terms of this Agreement by
operation of law.

 

(b) Employee’s Successors. Without the written consent of the Company, Employee
shall not assign or transfer this Agreement or any right or obligation under
this Agreement to any other person or entity. Notwithstanding the foregoing, the
terms of this Agreement and all rights of Employee hereunder shall inure to the
benefit of, and be enforceable by, Employee’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees.

 

7. Notices.

 

(a) General. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally

 

-5-



--------------------------------------------------------------------------------

delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid. In the case of the Employee, mailed notices shall
be addressed to him at the home address which he most recently communicated to
the Company in writing. In the case of the Company, mailed notices shall be
addressed to its corporate headquarters, and all notices shall be directed to
the attention of its Secretary.

 

(b) Notice of Termination. Any termination by the Company for Cause or by the
Employee as a result of a voluntary resignation or an Involuntary Termination
shall be communicated by a notice of termination to the other party hereto given
in accordance with this Section. Such notice shall indicate the specific
termination provision in this Agreement relied upon, shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination under the provision so indicated, and shall specify the Termination
Date (which shall be not more than 30 days after the giving of such notice). The
failure by the Employee to include in the notice any fact or circumstance which
contributes to a showing of Involuntary Termination shall not waive any right of
the Employee hereunder or preclude the Employee from asserting such fact or
circumstance in enforcing his rights hereunder.

 

8. Arbitration.

 

(a) Any dispute or controversy arising out of, relating to, or in connection
with this Agreement, or the interpretation, validity, construction, performance,
breach, or termination thereof, shall be settled by binding arbitration to be
held in Alameda County in accordance with the National Rules for the Resolution
of Employment Disputes then in effect of the American Arbitration Association
(the “Rules”). The arbitrator may grant injunctions or other relief in such
dispute or controversy. The decision of the arbitrator shall be final,
conclusive and binding on the parties to the arbitration. Judgment may be
entered on the arbitrator’s decision in any court having jurisdiction.

 

(b) The arbitrator(s) shall apply California law to the merits of any dispute or
claim, without reference to conflicts of law rules. The arbitration proceedings
shall be governed by federal arbitration law and by the Rules, without reference
to state arbitration law. Employee hereby consents to the personal jurisdiction
of the state and federal courts located in California for any action or
proceeding arising from or relating to this Agreement or relating to any
arbitration in which the parties are participants.

 

(c) Employee understands that nothing in this Section modifies Employee’s
at-will employment status. Either Employee or the Company can terminate the
employment relationship at any time, with or without Cause.

 

-6-



--------------------------------------------------------------------------------

(d) EMPLOYEE HAS READ AND UNDERSTANDS THIS SECTION, WHICH DISCUSSES ARBITRATION.
EMPLOYEE UNDERSTANDS THAT SUBMITTING ANY CLAIMS ARISING OUT OF, RELATING TO, OR
IN CONNECTION WITH THIS AGREEMENT, OR THE INTERPRETATION, VALIDITY,
CONSTRUCTION, PERFORMANCE, BREACH OR TERMINATION THEREOF TO BINDING ARBITRATION,
CONSTITUTES A WAIVER OF EMPLOYEE’S RIGHT TO A JURY TRIAL AND RELATES TO THE
RESOLUTION OF ALL DISPUTES RELATING TO ALL ASPECTS OF THE EMPLOYER/EMPLOYEE
RELATIONSHIP, INCLUDING BUT NOT LIMITED TO, THE FOLLOWING CLAIMS:

 

(i) ANY AND ALL CLAIMS FOR WRONGFUL DISCHARGE OF EMPLOYMENT; BREACH OF CONTRACT,
BOTH EXPRESS AND IMPLIED; BREACH OF THE COVENANT OF GOOD FAITH AND FAIR DEALING,
BOTH EXPRESS AND IMPLIED; NEGLIGENT OR INTENTIONAL INFLICTION OF EMOTIONAL
DISTRESS; NEGLIGENT OR INTENTIONAL MISREPRESENTATION; NEGLIGENT OR INTENTIONAL
INTERFERENCE WITH CONTRACT OR PROSPECTIVE ECONOMIC ADVANTAGE; AND DEFAMATION.

 

(ii) ANY AND ALL CLAIMS FOR VIOLATION OF ANY FEDERAL STATE OR MUNICIPAL STATUTE,
INCLUDING, BUT NOT LIMITED TO, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, THE
CIVIL RIGHTS ACT OF 1991, THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967, THE
AMERICANS WITH DISABILITIES ACT OF 1990, THE FAIR LABOR STANDARDS ACT, THE
CALIFORNIA FAIR EMPLOYMENT AND HOUSING ACT, AND LABOR CODE SECTION 201, et seq;

 

(iii) ANY AND ALL CLAIMS ARISING OUT OF ANY OTHER LAWS AND REGULATIONS RELATING
TO EMPLOYMENT OR EMPLOYMENT DISCRIMINATION.

 

9. Miscellaneous Provisions.

 

(a) No Duty to Mitigate. The Employee shall not be required to mitigate the
amount of any payment contemplated by this Agreement, nor shall any such payment
be reduced by any earnings that the Employee may receive from any other source.

 

(b) Waiver. No provision of this Agreement may be modified, waived or discharged
unless the modification, waiver or discharge is agreed to in writing and signed
by the Employee and by an authorized officer of the Company (other than the
Employee). No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

 

(c) Integration; Conflict. This Agreement and any outstanding stock option
agreements and restricted stock purchase agreements between the Company and
Employee represent the entire agreement and understanding between the parties as
to the subject matter herein and supersede all prior or contemporaneous
agreements, whether written or oral, with respect to this Agreement and any
stock option agreement or restricted stock purchase agreement. To the extent the
terms and conditions of Section 1 or Section 4 of this Agreement are different
from or conflict with similar terms and conditions set forth in any outstanding
stock option agreements or restricted stock purchase agreements between the
Company and Employee, Section 1 and Section 4 of this Agreement shall govern.
Any payments and benefits due to the Employee hereunder shall be reduced by any
amounts paid to the Employee as required by any applicable law in connection
with any termination of the Employee’s employment.

 

-7-



--------------------------------------------------------------------------------

(d) Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the internal substantive laws, but not the
conflicts of law rules, of the State of California.

 

(e) Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.

 

(f) Employment Taxes. All payments made pursuant to this Agreement shall be
subject to withholding of applicable income and employment taxes.

 

(g) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.

 

-8-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

 

COMPANY:

  THERASENSE, INC.    

By:

--------------------------------------------------------------------------------

   

Title:

--------------------------------------------------------------------------------

EMPLOYEE:

 

 

--------------------------------------------------------------------------------

   

Signature

   

--------------------------------------------------------------------------------

Printed Name

 

-9-